United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                         ___________

                                         No. 09-3237
                                         ___________

Billy Scales,                                *
                                             *
                Plaintiff – Appellant,       *
                                             *
      v.                                     *
                                             *
Marva Davis, Special Administrator,          *
individually and in official capacity;       *   Appeal from the United States
Randy Manus, Assistant Warden, Pine          *   District Court for the
Bluff Unit, ADC, individually and in         *   Eastern District of Arkansas.
official capacity; Mark Taylor,              *
Supervisor of Work Release Program,          *
Pine Bluff Unit, ADC, individually           *
and in official capacity; Marvin             *   [UNPUBLISHED]
Evans, Warden, Pine Bluff Unit,              *
in official capacity,                        *
                                             *
                Defendants – Appellees.      *

                                         ___________

                                Submitted: April 16, 2010
                                   Filed: May 3, 2010
                                    ___________

Before WOLLMAN, MURPHY, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.
       Billy Scales filed this action against officials of the Arkansas Department of
Correction pursuant to 42 U.S.C. § 1983, charging them with violating his
constitutional right to due process by removing him from a work release program
without a hearing and then transferring him to another prison unit after he filed a
grievance about the incident. The district court1 granted summary judgment to the
officials.

       After careful de novo review, see Carraher v. Target Corp., 503 F.3d 714, 716
(8th Cir. 2007), we agree in all respects with the well reasoned opinion of the
magistrate judge. Scales had no constitutionally cognizable liberty interest in
remaining in the work release program, for he was incarcerated at the time and his
removal did not amount to an atypical condition of confinement or lengthen his
imprisonment. See Callender v. Sioux City Residential Treatment Facility, 88 F.3d
666, 668–69 (8th Cir. 1996). Nor could he assert a protectable liberty interest in
having the ADC officials follow their own regulations or policies. See Phillips v.
Norris, 320 F.3d 844, 847 (8th Cir. 2003). Furthermore, since Scales has produced
no evidence identifying any official responsible for his transfer, his retaliation claim
fails as a matter of law. See Atkinson v. Bohn, 91 F.3d 1127, 1129 (8th Cir. 1996).

      Accordingly, the judgment of the district court is affirmed. See 8th Cir. R. 47B.
                           ______________________________




      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, presiding.

                                          -2-